Citation Nr: 0913150	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  01-00 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension with heart 
disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to 
September 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for 
hypertension with heart disease.  The Veteran filed a timely 
Notice of Disagreement (NOD) in October 2000 and, 
subsequently, in December 2000, the RO provided a Statement 
of the Case (SOC).  In January 2001, the Veteran filed a 
timely substantive appeal to the Board.  In January 2002, the 
RO provided a Supplemental Statement of the Case (SSOC).

At the Veteran's request, a hearing was held before the 
Board, sitting at the RO, in July 2002.  A transcript is of 
record.  

The appeal was remanded by the Board in October 2003 for 
further development, to include obtaining outpatient records 
from the VA Medical Centers in Houston and Lufkin, contacting 
the Veteran for further information regarding an alleged 
hospital stay at Clark Air Force Base in Manila, and 
obtaining a waiver allowing the RO to request medical records 
from Delta Airlines.  Having completed the required 
directives, the RO considered the evidence of record and 
issued an SSOC in August May 2005.  In a September 2005 
determination, the Board acknowledged that the RO complied 
with the Board's instructions, but remanded the matter again, 
requesting the Appeals Management Center (AMC) to contact the 
Social Security Administration (SSA) and obtain and associate 
with the claims file copies of the Veteran's records 
regarding SSA benefits; to acquire any records verifying the 
Veteran's hospitalization at Clark Air Force Base in Manila, 
and obtaining a waiver any medical records from Delta 
Airlines.   Inasmuch as the provisions of the Board's October 
2003 and September 2005 remands have been complied with, the 
Board will now proceed with its review of the appeal.  Cf. 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

There is ample medical evidence of current diagnoses of 
hypertension and heart disease; however, neither disorder is 
apparent in the record until many years post-service and the 
preponderance of the evidence is against a nexus between the 
Veteran's hypertension or heart disease and any incident of 
or finding recorded during service.  


CONCLUSION OF LAW

Hypertension and heart disease were not incurred in or 
aggravated by active service, nor may either disorder be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that a May 2004 letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this 
letter, the Veteran was informed about the information and 
evidence not of record that was necessary his other claim on 
appeal; the information and evidence that the VA would seek 
to provide; the information and evidence the claimant was 
expected to provide; and to provide any evidence in his 
possession that pertained to his claim.  However, this notice 
was not issued to the appellant prior to the initial August 
2000 rating decision.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that a 
fully compliant VCAA notice was not provided before the 
initial unfavorable RO decision, the Board is cognizant of 
recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error by the VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Court, the burden shifts to the VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court holding that an appellant 
before the Court has the initial burden of demonstrating 
prejudice due to VA error involving: (1) providing notice of 
the parties' respective obligations to obtain the information 
and evidence necessary to substantiate the claim; (2) 
requesting that the claimant provide any pertinent evidence 
in the claimant's possession; and (3) failing to provide 
notice before a decision on the claim by the agency of 
original jurisdiction. (Emphasis added.)  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).  

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error regarding the claims, but such error is rebutted by the 
record.  Subsequent to the issuance of this notice, the RO 
re-adjudicated the appellant's claims, as demonstrated by the 
May 2005 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing a 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of a statement of the case to cure timing 
of notification defect).

The Court has held that an SSOC that complies with applicable 
due process and notification requirements constitutes a 
readjudication decision.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 541- 42 (2006) (Mayfield III); see also Prickett, 
supra (holding that a statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  As the SSOC complied 
with the applicable due process and notification requirements 
for a decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

The Board notes that the May 2004 notice did not provide any 
information concerning the evaluations or the effective dates 
that could be assigned should service connection be granted.  
See Dingess, supra.  However, since this decision affirms the 
RO's denials of service connection, the Veteran is not 
prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claims for service 
connection at issue on this appeal, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.  

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the Veteran does not have the 
burden of showing prejudice, the record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service treatment records 
to assist the Veteran with his claim.  The RO made several 
attempts to acquire further evidence to assist the Veteran in 
his claims.  As will be explained more fully, having reviewed 
the claims file, the Board finds that the Veteran's 
hypertension with heart disease is not apparent until many 
years after service and there is no competent evidence to 
support the alleged causal link to service.  The Veteran's 
allegation of an in-service diagnosis of hypertension is 
directly contradicted by the service treatment records; such 
evidence does not indicate the existence of in-service 
hypertension or heart disease.  Under these circumstances, 
there is no further duty to provide a medical examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).
 
II.  Service Connection

a.  Factual Background.  The Veteran essentially contends 
that he developed hypertension with heart disease during 
service.  He states that these conditions worsened after 
service, leading to his current condition.  The evidence of 
record in this matter consists of service treatment records, 
VA and private post-service treatment records, SSA records, 
and statements from the Veteran.

On the Veteran's August 1959 service enlistment medical 
examination, the examiner noted no abnormalities involving 
the heart.  At the time of this examination, the Veteran's 
blood pressure was measured at 128/76 (systolic pressure over 
diastolic pressure).  On a July 1959 report of his medical 
history, the Veteran indicated that he had never had high or 
low blood pressure, pain or pressure in his chest, or a 
palpation or pounding heart.  

In a June 1961 service treatment record, the Veteran 
reportedly stated that his right upper arm was sore.  He 
experienced the disorder after pitching in a softball game.  

On an August 1961 medical examination report, the examiner 
noted that the Veteran had experienced frequent "irregular 
irregularities" of rhythm.  He found no thrills or murmurs; 
and no cardiac hypertrophy by percussion.  In his notes, the 
examiner noted an irregularity of pulse upon physical 
examination.  The examiner further observed that the Veteran 
did not have a history or symptoms of cardiac disease, and 
that the Veteran was unaware of the irregularity before the 
examination.  In an additional note, the examiner reported 
the results of an EKG evaluation, indicating atrial premature 
contractions with intermittent aberrant conduction and non-
specific T wave changes representing a normal variant.  At 
the time of this examination, the Veteran's blood pressure 
was measured at 130/64, 132/64, and 130/80.  On an August 
1961 report of his medical history, the Veteran indicated 
that he had never had high or low blood pressure, pain or 
pressure in his chest, or a palpation or pounding heart.    

In an October 1961 letter, written by a professor of internal 
medicine, the author indicated that he had reviewed the 
Veteran's records.  He noted that the Veteran experienced 
atrial premature contractions, sometimes occurring in 
bigeminal fashion and sometimes associated with aberrant 
conduction.  He also noted nonspecific T wave changes.  The 
examiner reported that neither condition should have been 
considered diagnostic of heart disease and that it was his 
impression that they should have been classified as normal 
variants.  

On the Veteran's August 1963 service discharge medical 
examination, the examiner noted no abnormalities involving 
the heart.  At the time of this examination, the Veteran's 
blood pressure was measured at 136/64.  On an August 1963 
report of his medical history, the Veteran indicated that he 
had never had high or low blood pressure, pain or pressure in 
his chest, or a palpation or pounding heart.  

In a May 2000 statement, the Veteran recalled that he was 
diagnosed with hypertension in 1960 or 1961 during a routine 
flight physical at Naha Air Base in Okinawa.  He also 
recalled being hospitalized in 1962 at Clark Air Force Base 
in Manila when a flare when off in his face.  He reported 
that, at that time, he was told that he was at the breaking 
point of his hypertension.

In an April 2001 statement, the Veteran recalled that a Dr. 
G.L. had informed him that his symptoms were related to his 
service.

In a July 2004 hearing before the Board, the Veteran reported 
that, during his 1963 service discharge medical examination, 
the examiner took several blood pressure readings because he 
said that the readings were not in the correct perimeters.  
At the end of the examination, he told the Veteran at the end 
of the examination that his blood pressure was alright.  
(Hearing Transcript, pages 4-5).  He also indicated that, 
soon after service, in either 1964 or 1965, he applied to 
work with Delta Airlines as a flight engineer.  The airline 
sent him to Atlanta where he was rejected for employment at 
that position after a flight physical indicated high blood 
pressure and heart problems.  (Hearing Transcript, pages 5-
6).  The Veteran indicated that he began taking high blood 
pressure medications and having his heart regularly monitored 
since 1972.  (Hearing Transcript, page 6, 10).  He also noted 
that he began taking heart medications in 1974.  (Hearing 
Transcript, page 10).  

The Veteran further testified at the July 2004 hearing that 
he believed that the disorders began during service and that 
he mistook their onset for heartburn.  He said that, at the 
time, he thought that he had pulled a muscle in his arm.  He 
said that doctors had told him that his heart disorders 
probably started when he thought that he had pulled a muscle.  
(Hearing Transcript, page 7).

In a June 2004 statement, the Veteran reported that, at the 
time of his August 1963 service discharge examination, the 
examiner attempted to take his blood pressure four times in 
order for it to be acceptable for discharge.  In an 
authorization and release form, filed with the statement, the 
Veteran gave the VA permission to seek records from Delta 
Airlines for the dates of 1963 through 1964.  However, 
although the Veteran included the name of the company from 
which he wanted the VA to procure records on the form, he did 
not supply an address, a division title, or any other 
identifying information that would allow for the procurement 
of such records.  

In October 2005, the AMC mailed the Veteran another release 
form, asking him to complete it so that they might procure 
records from Delta.  The record indicates that the Veteran 
did not return the form.  

In an undated letter, the Veteran reported initially being 
diagnosed with heart trouble while stationed at Naha Air Base 
in Okinawa between 1961 and 1964.  The records indicate that 
the AMC attempted to procure these putative records and none 
could be located.  

The record contains numerous treatment records, procured from 
SSA, the VA and private examiners, dated since December 1999.  
In these records, the examiners reported treating the Veteran 
for type II diabetes mellitus, hypercholesterolemia, 
hypertriglyceridemia, coronary artery disease, hypertension, 
hyperlipidemia, and arterial hypertension.  The VA records 
include treatment records from Dr. G.L.  None of the records, 
from any examiner, include a competent medical opinion 
linking the Veteran's hypertension or heart disease to 
service.  

b.  Law and Regulations.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  "In the line of duty" means any injury 
incurred or aggravated during a period of active military 
service, unless such injury was the result of the Veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of the Veteran's abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  The disease entity for which service connection is 
sought must be chronic as opposed to merely acute and 
transitory in nature.  For the showing of a chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Regulations provide that certain chronic diseases, including 
cardiovascular-renal disease (to include hypertension), will 
be considered to have been incurred in or aggravated by 
service even though there is no evidence of such disease 
during the period of service.  See 38 C.F.R. §§ 3.307, 3.309.  
In order for the presumption to apply, the evidence must 
indicate that the veteran's cardiovascular disease, 
hypertension or anemia became manifest to a compensable (10 
percent) degree within one year of separation from service.  
See 38 C.F.R. § 3.307.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.
 
c.  Analysis.  The Board finds that the preponderance of the 
evidence weighs against the Veteran's claims.  From the 
medical records, the Board finds sufficient evidence to 
indicate that the Veteran currently has both hypertension and 
heart disease, including coronary artery disease.  However, 
the record does not contain a competent opinion that supports 
a nexus between either disease and any incident of the 
Veteran's service.  

The Veteran contends that he was diagnosed with hypertension 
during service.  The AMC and RO both conducted searches for 
medical records on the Veteran's behalf and were not able to 
locate any service treatment records supporting the Veteran's 
assertion.  The Veteran also explained that his August 1963 
service discharge medical examination report contained four 
different blood pressure readings.  The Board notes that the 
report contains only one such reading and it was normal.  
Alternatively, the August 1961 service medical examination 
contains three readings.  However, after evaluating these 
readings, the August 1961 examiner did not indicate that they 
were indicative of hypertension.  Although the Veteran 
insists that he was diagnosed with hypertension during 
service, in this case, the Board places far greater weight of 
probative value on the contemporaneous treatment records, 
including the Veteran's statements contained therein, than it 
does on his more recent statements that are inconsistent with 
the historical record.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the Veteran).  

Regarding the Veteran's heart disorder, the Veteran claims 
that the disorder first started during service and that he 
mistook it for a pulled muscle in his arm during that time.  
The record indicates that the Veteran was treated in June 
1961 for a sore right arm.  However, the Board notes that the 
contemporaneous treatment record does not suggest heart 
disease was suspected; rather it is apparent that the arm 
began hurting after the Veteran pitched in a softball game.  
The service treatment records do not contain any further 
records indicating a diagnosis or treatment for a pulled 
muscle; and no opinion can be found therein linking any in-
service complaints to a heart disease or hypertension.  The 
Veteran, as a layperson, is unable to offer a competent 
opinion regarding the etiology of his heart disease or 
hypertension.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992) (noting that laypersons are not competent to offer 
opinions on medical causation).  

The Veteran's August 1961 examination indicated an 
irregularity of his heart rate.  However, the examiner 
diagnosed this as a normal variant.  Moreover, in an October 
1961 letter, a professor of internal medicine indicated that 
the Veteran's symptoms, to include an apparent intermittent 
irregular heart rate, were not diagnostic of heart disease.  
On the Veteran's August 1963 service discharge examination, 
the examiner found the Veteran's heart to be normal.  As 
such, the service medical records do not contain any record 
or treatment for hypertension or heart disease.

The objective medical evidence indicates that the Veteran was 
not treated for the claimed disorders until December 1999 or 
more than 36 years after service.  Although the Veteran 
contends that he was not permitted to work at Delta Airlines 
due to hypertension and heart disease in the 1960s, no 
records in the file were procured to corroborate this 
account, despite the efforts of the RO and AMC.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).   At the July 2004 
Board hearing, the Veteran testified that he did not start 
receiving treatment for said disorders until the early 1970s.  
Even if true, there is still a significant gap in time 
between service and the initial demonstration of the diseases 
at issue.  Such a lapse in time preponderates against the 
Veteran's claim that he incurred these disorders during 
active duty.  Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  

Finally, the medical evidence of record does not contain a 
competent opinion from a professional indicating that the 
Veteran's hypertension with heart disease is attributable to 
service.  The Veteran has contended that examiners diagnosed 
him with hypertension in service.  Additionally, in his April 
2001 statement, the Veteran recalled that a Dr. G.L. had 
informed him that his symptoms were related to his service.  
The connection between what a physician said and the layman's 
account of what he purportedly said, when filtered through a 
"layman's sensibilities" is attenuated and inherently 
unreliable.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Kirwin v. Brown, 8 Vet. App. 148, 153 (1995); Dean v. 
Brown, 8 Vet. App. 449 (1995).
	
In view of the foregoing, the Board finds that there is no 
medical evidence of hypertension with heart disease during 
service or for many years thereafter, nor is there competent 
evidence of a nexus between this disorder and any incident of 
or finding recorded during the Veteran's period of service.  
For these reasons, the preponderance of the evidence is 
against the claim.  Thus, the benefit of the doubt doctrine 
is not applicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).


ORDER

Service connection for hypertension with heart disease is 
denied.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


